Citation Nr: 1639272	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  14-28 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for the Veteran's cause of death.

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Douglas I. Friedman, Esq.


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1967 to July 1975. 

This matter comes to the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction has been subsequently transferred to the Montgomery, Alabama RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Appellant indicated in her substantive appeal that "[a]fter case is certified to the Board, we will provide additional arguments."  August 2014 VA Form 9.  The RO issued a letter dated September 2014 indicating that they had certified her appeal to the Board.  However, the letter did not notify the Appellant that she had 90 days from the date of the letter to request a change in representation, request a personal hearing, or to submit additional argument or evidence.  In addition, the Appellant's attorney sent a letter to the RO dated September 2014 indicating that he was not receiving "copies of your correspondence with [Appellant]," and noted that his address had changed during the pendency of the appeal.  Further, the November 2014 Board notice of receipt of claims file was returned as "unable to forward."

When an appeal is certified to the Board for appellate review and the appellate record is transferred to the Board, the appellant and her representative, if any, will be notified in writing of the certification and transfer and of the time limit for requesting a change in representation, for requesting a personal hearing, and for submitting additional evidence.  See 38 C.F.R. §§ 19.36, 20.1304(a).  As the required notifications appear to have not been received by the Appellant and her attorney in regard to the VA Form 9 filed in August 2014, remand is warranted to provide the Appellant and her attorney with proper notice to ensure that the Appellant is afforded full due process in the matter.  See 38 C.F.R. § 3.103; Gray v. McDonald, 27 Vet. App. 313, 327 (2015) (due process protections apply to disability compensation proceedings before the Board) (citing Cushman v. Shinseki, 576 F.3d 1290 (Fed. Cir. 2009)); see also Carter v. McDonald, 794 F.3d 1342, 1346 (Fed. Cir. 2015) (regulatory requirement of notice in § 1.525(d) can only sensibly be construed to require that the notice to counsel be timely, which requires, at a minimum, notice before the expressly stated deadline has passed).

Accordingly, the case is REMANDED for the following actions:

1.  Additional development is needed to obtain the Appellant's current address and her attorney's current address.

2.  Thereafter, the RO must provide the Appellant and her attorney notice in writing of the certification and transfer, and of the time limit for requesting a change in representation, for requesting a personal hearing, and for submitting additional evidence.  See 38 C.F.R. §§ 19.36, 20.1304(a).  

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




